IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00334-CR

JASON RANDALL JOHNSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2012-1283-C1


                          MEMORANDUM OPINION


      Jason Randall Johnson appealed his conviction for intoxication assault. See TEX.

PENAL CODE ANN. § 49.07 (West 2011). He has now filed a motion to dismiss his appeal

which he and his attorney have signed.

      Johnson’s motion is granted, and this appeal is dismissed. TEX. R. APP. P. 42.2(a).




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 19, 2015
Do not publish
[CR25]




Johnson v. State                             Page 2